      Case 1:14-cv-09542-VEC Document 191 Filed 11/04/20USDC
                                                          Page 1 of 2
                                                             SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES U.S. DISTRICT COURT                       DATE FILED: 11/4/2020
SOUTHERN DISTRICT OF NEW YORK



 BONNY GAS TRANSPORT LIMITED, as
 owner of the LNG FINIMA (IMO No.
 7702401),

                                  Plaintiff,               14-CV-9542 (VEC)
        -against-
                                                                ORDER
 O.W. BUNKER GERMANY GMBH,
 NUSTAR TERMINALS MARINE
 SERVICES N.V., NUSTAR ENERGY
 SERVICES, INC., ING BANK N.V.,

                                  Defendants.



VALERIE CAPRONI, United States District Judge:

       WHEREAS on November 2, 2020, the parties informed the Court that they have

executed a settlement agreement on this matter, Dkt. 190;

       IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are cancelled.

       IT IS FURTHER ORDERED that this action will be dismissed with prejudice on

December 2, 2020, unless before that date one or more of the parties files a letter with the Court

requesting that the action not be dismissed and explaining why the action should not be

dismissed in light of the parties’ settlement. To be clear, any request that the action not be

dismissed must be filed before December 2, 2020; any request filed on or after that date may be

denied solely on that basis.

       If the parties wish for the Court to retain jurisdiction to enforce their settlement

agreement, not later than November 26, 2020, they must submit (1) their settlement agreement
         Case 1:14-cv-09542-VEC Document 191 Filed 11/04/20 Page 2 of 2




to the Court in accordance with Rule 7.A of the Court’s Individual Practices and (2) a request

that the Court issue an order expressly retaining jurisdiction to enforce the settlement agreement.

See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

       IT IS FURTHER ORDERED that upon dismissal, the Court will order the Clerk of Court

to disburse the amount deposited by Bonny Gas Transport Limited (plus interest). By no later

than Friday, November 27, 2020, the parties must jointly inform the Court what amount is to be

paid to each party. In the same joint letter, the parties must inform the Court to whom the checks

should be made payable and to what address they should be sent.


SO ORDERED.
                                                         __________________________
Date: November 4, 2020                                      VALERIE CAPRONI
      New York, New York                                  United States District Judge
